Citation Nr: 1701637	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-35 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 38 U.S.C.A. § 1318. 



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Army from October 1961 to December 1963.  The Veteran died in January 2012.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision issued by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  The Milwaukee PMC certified this case to the Board in January 2013; however, jurisdiction was subsequently transferred to the Regional Office (RO) in Cleveland, Ohio.  

During the pendency of the appeal, the Milwaukee PMC, in a May 2015 rating decision, granted accrued benefits based on entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from March 31, 2010, to January 14, 2012. 
 
The Board also notes that the appellant had requested a videoconference hearing before the Board in her December 2012 Substantive Appeal; however, she withdrew that request in October 2016.  She requested that the Board make a decision on her appeal with the evidence of record.  As such, the appellant's hearing request is deemed withdrawn.  38 C.F.R. § 20.704  (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into account the existence of this electronic record.  The Virtual VA paperless claims processing system contains the Veteran's VA treatment reports, the appellant's February 2012 Application for DIC and Accrued Benefits (VA Form 21-534), and the appellant's May 2012 Notice of Disagreement.  The remaining documents are duplicative of those in VBMS or irrelevant to the present appeal. 

FINDINGS OF FACT

1.  The Veteran died in January 2012 and the cause of death was listed as heart disease. 

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, rated as 80 percent disabling; tinnitus, rated as 10 percent disabling; a scar, amputation tip of the right finger, rated as 10 percent disabling; and residuals of a fractured mandible which was assigned a noncompensable rating.  The combined rating was 80 percent.

3.  The Veteran's heart disease did not manifest in service, within one year thereafter, and is not shown to have been related to any injury or disease incurred in service.

4.  A service-connected disability did not cause or contribute to the cause of the Veteran's death.

5.  The Veteran was not in receipt of compensation at the 100 percent rate due to service-connected disability for a period of at least five years immediately after his discharge from active service, or for 10 or more years prior to his death.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).

2.  The criteria for entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 5107, 1318 (West 2014); 38 C.F.R. § 3.22  (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187  (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120  (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473  (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53  (2007). 

The Board acknowledges that fully compliant notice was provided after the initial adjudication of the claim in this case.  Mayfield v. Nicholson, 444 F.3d 1328, 1333   (Fed. Cir. 2006).  Nevertheless, the Milwaukee PMC sent the appellant adequate notification in the content of a July 2012 notice letter.  Additionally, the timing deficiency was cured by readjudication of the claim in a November 2012 Statement of the Case (SOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323  (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 377-78  (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating the claim and notifying claimant of such readjudication in the SOC).  Therefore, with respect to the timing requirement for the notice, the Board concludes that to proceed with adjudication of this case at this time is not prejudicial to the claimant. 

In addition, the duty to assist the appellant has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were reviewed by both the Milwaukee PMC and the Board in connection with the appellant's claim.  A copy of the Veteran's death certificate is also in the claims file.  The appellant has not identified any available, outstanding records that are relevant to the claims decided herein. 

Finally, a medical opinion was not obtained, and the Board finds that one is not warranted.  Although section 38 U.S.C.A. § 5103A(a) directs VA to obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit," De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), such efforts are not required when there is no reasonable possibility that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).   The Board notes that the appellant does not appear to contend that the Veteran's death was caused by a service-connected disability; instead, the appellant essentially contends that the Veteran was permanently and totally disabled as a result of his service-connected disabilities prior to his death.  The Board finds that a VA medical opinion is not warranted, as the appellant's contentions and the evidence of record do not indicate that a reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (a)(2).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

I.  Service Connection for Cause of the Veteran's Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310. 

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312 (a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312 (b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312 (c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312 (c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312 (c)(4).

In determining whether the disorder that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.  In that regard, service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67  (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431  (2006).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. As arteriosclerotic heart disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331  (Fed. Cir. 2013).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if they manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53  (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519  (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is not warranted for the cause of the Veteran's death on either a direct basis or a presumptive basis.

The Veteran died in January 2012.  The death certificate indicates that the immediate cause of the Veteran's death was heart disease.  There were no other causes of death or contributing causes of death listed on the death certificate.

The Veteran's service treatment records show no complaints, treatment, or diagnosis related to a heart disorder.  The November 1963 Report of Medical History at separation shows the Veteran had denied pain or pressure in his chest, shortness of breath, and palpitation or pounding heart.  Moreover, the November 1963 Report of Medical Examination at separation noted a normal heart examination and a normal chest x-ray.  Thus, there is affirmative evidence showing that the Veteran did not have a heart disorder during service or at the time of his separation from service.

The Veteran's VA treatment reports, dated decades following service, contain the first evidence of record documenting that the Veteran had heart disease.  The VA treatment reports indicate that the Veteran was diagnosed with coronary artery disease and congestive heart failure. 

The Board finds that the evidence does not indicate that the Veteran's heart disease manifested in or was otherwise related to his military service.  As noted above, the Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a heart disorder.  In regard to whether a heart disorder was shown during service or within one year of separation, the Board finds that such a diagnosis was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1331.  

In addition, the record contains no indication that arteriosclerotic heart disease manifested to a compensable degree within one year of the Veteran's military service.  Indeed, the record does not show that that the Veteran was diagnosed with arteriosclerotic heart disease within the first year after his separation from service.  As such, service connection on a presumptive basis, either as a chronic disease during service or within one year of service is not established.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3); 3.309(a); Walker, 708 F.3d 1335-37. 

Furthermore, the evidence does not establish continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  In making this determination, the record reflects that there were no reports of continuity of post-service heart disease symptoms.

The Board notes that the appellant has not contended that the Veteran's heart disease manifested in service, within one year following his separation from active service, or was otherwise related to his active service.  Moreover, she has not asserted that the Veteran died from a service-connected disability.  As discussed below, the appellant essentially contends that the Veteran was permanently and totally disabled as a result of his service-connected disabilities prior to his death.

In sum, the record does not reflect that a heart condition manifested during service or to a compensable degree within one year following service.  In addition, the evidence does not show continuity of symptomatology or evidence of a nexus between the Veteran's heart disease and his active duty service.

The Board emphasizes that it is sympathetic to this appellant and is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise. See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination.").  Accordingly, the Board finds that service connection for the cause of the Veteran's death is not warranted.  

II.  DIC Benefits under 38 U.S.C.A. § 1318  

VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death was service-connected.  38 U.S.C.A. §  1318 (a); 38 C.F.R. § 3.22 (a).  A deceased veteran is one who died not as the result of his or her own willful misconduct and was in receipt of or entitled to receive compensation at the time of death for a service-connected disability continuously rated totally disabling for a period of 10 or more years immediately preceding death; or continuously rated totally disabling for a period of not less than five years from the date of the veteran's discharge or other release from active duty; or the veteran was a former POW and died after September 30, 1999 and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318 (b); 38 C.F.R. § 3.22 (a).  The total rating may be either schedular or based on unemployability.  38 C.F.R. § 3.22 (c). 

The term "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error (CUE) committed in a VA decision on a claim filed during the veteran's lifetime; or, (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or, (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314  to offset an indebtedness of the veteran; the veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174 (h)(2); VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled continued payments based on a total service-connected disability rating; or, VA was withholding payments under 38 U.S.C. §5308  but determines that benefits were payable under 38 U.S.C. § 5309. 38  C.F.R. § 3.22 (b).

The Veteran was discharged from active duty service in December 1963.  He died in January 2012.  The Cleveland RO, in a May 2010 rating decision, assigned an increased rating from 20 to 80 percent for bilateral hearing loss effective from March 31, 2010.  Service connection had already been in effect for tinnitus, rated as 10 percent disabling; a scar, amputation tip of the right finger, rated as 10 percent disabling; and residuals of a fractured mandible, which was assigned a noncompensable rating.   The Veteran's combined evaluation was 80 percent effective from March 31, 2010.  Prior to March 31, 2010, the Veteran's combined evaluation was 40 percent, effective from August 30, 1999.   

The Board observes that in a May 2015 rating decision, the Milwaukee PMC granted entitlement to TDIU for accrued purposes.  The effective date of the grant was March 31, 2010 which was the date the Veteran filed a claim for an increased evaluation for his service-connected bilateral hearing loss and also first met the schedular criteria for TDIU.  As previously stated, prior to March 31, 2010, the Veteran's combined evaluation was 40 percent.  Therefore, in the 10 years immediately preceding his death, the Veteran was considered permanently and totally disabled based on unemployability for less than two years preceding his death; thus, the grant of TDIU does not meet the requirement, pursuant to 38 U.S.C.A. § 1318 (b)(1), that the Veteran be continuously rated totally disabled for a period of 10 or more years immediately preceding death. 
  
To the extent the appellant contends that the Veteran should have been rated 100 percent disabled prior to his passing, and that the earlier assignment of 80 percent disability was in error and the Veteran should have been deemed permanently and totally disabled, the Board finds that the appellant has not alleged any specific error in any prior final rating decision, which would rise to the level of an allegation of CUE.  See Andrews v. Principi, 18 Vet. App. 177, 181 (2004) (holding that "[a] CUE allegation must identify the alleged error with some degree of specificity").  Although the Court has held that the requirement to sympathetically read the pleadings of a pro se claimant applies to pleadings that might constitute a request for revision based on CUE, a claimant nevertheless must indicate an intent to seek revision and state what constitutes CUE with some degree of specificity.  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006) (noting that in reading a pro se request for CUE sympathetically "the Board should view the claim in light of the fact that it is the assertion of CUE itself that requires specificity," but "a manifestly changed outcome might be inferred from pro se pleadings"); see also Acciola v. Peake, 22 Vet. App. 320, 326 (2008) ("[A] CUE theor[y][is] more likely to be successful when the claimant . . . clearly intends to raise it," and noting that "a sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent").  In this case, the Board finds that a specific allegation of CUE as to any prior final rating decision has not been raised.  But see Jarrell v. Nicholson, 20 Vet.App. 326, 330-32 (2006) (en banc) (holding that the Board lacks jurisdiction over an issue not first presented to and adjudicated by the RO).  

After a full review of the record, the Board finds that the Veteran was not continuously rated totally disabled (either schedular or based on unemployability) for a period of at least 10 years immediately preceding his death, nor was he continuously rated totally disabled since his release from active duty for a period of not less than five years after his discharge from service.  Because the durational requirements for a total disability rating under 38 U.S.C.A. § 1318 have not been met, nor has the evidentiary record shown that the Veteran was a former POW, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  

For the reasons stated above, the Board finds that the criteria for DIC benefits pursuant to the provisions of 38 U.S.C.A. § 1318  have not been met. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


